Citation Nr: 0434382	
Decision Date: 12/30/04    Archive Date: 01/05/05

DOCKET NO.  03-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.  

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1954 
to May 1956.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.  

The veteran failed to report for a Board hearing at the RO, 
scheduled for July 2003.  A request for postponement has not 
been received or granted.  Therefore, the Board must proceed 
as if the request for a hearing had been withdrawn.  
38 C.F.R. § 20.704(d) (2003).  

The RO certified other issues; however, the representative 
pointed out that the substantive appeal was limited to the 
issues listed above and to a request to reopen the claim for 
service connection for diabetes mellitus.  The claim to 
reopen is referred to the RO for appropriate disposition.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In a statement dated in November 2000, the veteran reported 
that he had been gassed in Germany in 1955 and that a doctor 
at St. Joseph's Hospital told him he had a bad infection in 
his stomach from being gassed.  He also wrote that he had 
been told that most of his medical problems were from being 
gassed.  In March 2001, the veteran was asked to provide a 
medical opinion from a doctor, linking a current disability 
to being gassed in service.  While records of current 
disability have been obtained, a nexus opinion has not been 
received.  This remand affords another opportunity to obtain 
evidence from this doctor.  

There has been a significant change in the law affecting this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

Of particular significance in this case is the increased 
responsibility with regard to Federal records.  Once a 
veteran identifies relevant records it is the responsibility 
of VA to obtain any such records which may be available.  See 
38 U.S.C.A. § 5103A(b)(3), (c) (West 2002).  In this case, 
the veteran's service medical records were not found and are 
presumed to have been destroyed by fire.  That puts a 
heightened responsibility on VA.  With his September 2001 
notice of disagreement, the veteran asked for a further check 
on relevant records.  

In light of the foregoing, the case is REMANDED for the 
following:  

1.  The RO should ask the veteran to 
complete a release with the name and 
address of the doctor who told him that 
his health problems were due to being 
gassed in service.  Thereafter, the RO 
should submit the completed release to 
the identified physician and ask him for 
his opinion as to the etiology of the 
veteran's claimed disabilities and (if 
the doctor thinks it is from being gassed 
in service) the doctor should fully 
explain why he believes the current 
disability is due to gas exposure during 
service.  

2.  The RO should also ask the veteran to 
provide the following information so that 
VA can search for information on his 
exposure to gas:
?	The date of the alleged exposure 
(month and year); 
?	Location of the alleged exposure; 
?	The unit to which the veteran was 
assigned at time of alleged 
exposure; 
?	A statement in support of claim 
describing the event; and 
?	any records he may have pertaining 
to the event.  

3.  The veteran's response should be 
forwarded, along with his Social Security 
Number and a copy of his DD Form 214, to:  

Commander 
U.S. Army Chemical and Biological Defense 
Agency 
Attn: AMSCB-CIH/E5183 
5101 Hadley Rd. 
Aberdeen Proving Ground, MD 21010-5423 

and

Headquarters 
Army Medical Research and Materiel 
Command 
Attn: SGS 
Fort Detrick 
Frederick, MD 21702-5012 

Each facility should be asked to verify 
the veteran's gas exposure and to 
identify the gas used, if possible.  

4.  If the private physician explains why 
he feels that exposure to gas in service 
caused current disabilities; or, if the 
service department verifies and 
identifies gas exposure during service, 
the RO should obtain a medical opinion as 
to the connection between any gas 
exposure incident in service and the 
claimed disabilities.  

5.  Thereafter, the RO should readjudicate 
this claim in light of the evidence added 
to the record since the statement of the 
case (SOC).  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




